i =
i ,

UNITED STATES DISTRICT COURT |

SOUTHERN DISTRICT OF NEW YORK

vey, '
7 }

Oe

 

Marcos Calcano,

 

NOV 20 2019 | |
Plaintiff, ee
~ 19-cv-9726 (AJN)
—-V—
ORDER
Sahadi Fine Foods Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

Pursuant to the Court’s Order of October 31, 2019, Plaintiff was directed to clarify by
November 7, whether he seeks dismissal of this action pursuant to Federal Rule of Civil
Procedure 41(a). As of the date of this Order, the Court is not in receipt of Plaintiff's
submission. If Plaintiff does submit a clarification to the Court within one of week of the date of
this Order, then this action may be dismissed for failure to failure to prosecute. See United
States ex rel. Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district

judge’s authority to dismiss actions based on a plaintiff’s failure to prosecute”).

9
Dated: November a 2019
New York, New York \{
{

\-/ ALISON J. NATHAN
United States District Judge

 
